 

Exhibit 10.1

 

RESTRICTED SHARE AWARD
UNDER THE
2005 OMNIBUS STOCK AND INCENTIVE PLAN
for
THOMAS GROUP, INC.

 

Effective as of March 10, 2008 (“Date of Grant”), a RESTRICTED SHARE AWARD
(“Award”) is granted by Thomas Group, Inc. (the “Company”) to Earle Steinberg
(the “Holder”), provided that this Award is in all respects subject to the terms
and provisions of the 2005 Omnibus Stock and Incentive Plan For Thomas
Group, Inc. (the “Plan”), all of which are incorporated herein by reference,
except to the extent otherwise expressly provided in this Award.  Capitalized
terms used herein without definition shall have the respective meanings
specified in the Plan.

 

WITNESSETH

 

WHEREAS, the Company desires to grant to the Holder an award of 50,000 Shares;

 

WHEREAS, the purpose of this Award is to advance the interests of the Company
and increase shareholder value by providing additional incentives to attract,
retain and motivate the Holder; and

 

WHEREAS, the terms of the Award are set forth below;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.             Definitions.  As used in this Award, the following words shall
have the following meanings:

 


“CAUSE” SHALL MEAN:


 

(1)           YOUR CONVICTION OR PLEA OF GUILTY OR NOLO CONTENDERE TO A CRIME
THAT INVOLVES DISHONESTY, DISLOYALTY, MORAL TURPITUDE, SEXUAL HARASSMENT OR
DISCRIMINATION, PROVIDES FOR A TERM OF IMPRISONMENT OR CONSTITUTES A FELONY;

 

(2)           THE WILLFUL AND INTENTIONAL FAILURE OR WILLFUL AND INTENTIONAL
REFUSAL TO FOLLOW REASONABLE AND LAWFUL INSTRUCTIONS OF THE COMPANY’S BOARD OF
DIRECTORS;

 

(3)           A MATERIAL ACT OR OMISSION INVOLVING INTENTIONAL MISCONDUCT,
MALFEASANCE OR GROSS NEGLIGENCE IN PERFORMANCE OF DUTIES TO THE COMPANY OR
INVOLVING NEGLECT OF DUTIES IN A MANNER THAT IS MATERIALLY DAMAGING TO THE
COMPANY OR AN AFFILIATE OF THE COMPANY;

 

(4)           A MATERIAL BREACH OR DEFAULT IN THE PERFORMANCE OF THE HOLDER’S
OBLIGATIONS UNDER THE HOLDER’S EMPLOYMENT AGREEMENT WITH THE COMPANY;

 

(5)           A SERIOUS VIOLATION OF ANY OF THE COMPANY’S POLICIES TO WHICH
OFFICERS OF THE COMPANY ARE SUBJECT; OR

 

(6)           AN ACT OF MISAPPROPRIATION, EMBEZZLEMENT, FRAUD OR SIMILAR
CONDUCT, WHETHER OR NOT INVOLVING THE COMPANY.

 

“Change in Control” shall mean the first date, if any, upon which any of the
following occurs:

 

(1)           any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50 percent or more of
the combined voting power of the Company’s then outstanding securities;
provided, however, that the term “Person” shall not include (A) the Company,
(B) any employee benefits plan of the Company, (C) a trustee or other fiduciary
holding securities

 

--------------------------------------------------------------------------------


 

under an employee benefit plan of the Company and acting in such capacity, (D) a
subsidiary of a corporation owned, directly or indirectly, by the Shareholders
in substantially the same proportions as their ownership of voting securities of
the Company, or (E) General John T. Chain, Jr. or Edward P. Evans; or

 

(2)           individuals who, as of the Date of Grant, constitute the Board
(the “Incumbent Board Members”) cease for any reason during any 12-month period
to constitute more than 50 percent of the members of the Board and the election
or appointment of the members of the Board who are not Incumbent Board Members
were not endorsed by a majority of the Incumbent Board Members; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, nomination for election or appointment was approved by a vote of
at least two-thirds of the directors then constituting Incumbent Board Members,
shall be considered as though such individual were an Incumbent Board Member; or

 

(3)           a sale or disposition of all or substantially all of the Company’s
assets to any other corporation or other legal person occurs.

 


“GOOD REASON” MEANS THE OCCURRENCE OF EITHER OF THE FOLLOWING CIRCUMSTANCES
WITHOUT THE HOLDER’S CONSENT:


 

(1)           A MATERIAL REDUCTION IN THE HOLDER’S BASE SALARY; OR

 

(2)           A MATERIAL DIMINUTION OF THE HOLDER’S DUTIES, AUTHORITY OR
RESPONSIBILITIES AS IN EFFECT IMMEDIATELY PRIOR TO SUCH DIMINUTION.

 

“Sign-On Shares” shall mean the Shares to be delivered pursuant to this Award.

 

2.             Sign-On Share Award.  The Company hereby awards to the Holder
50,000 Sign-On Shares upon the terms and subject to the conditions set forth in
this Award.

 

3.             Restrictions and Delivery.  The Company will issue to the Holder
stock certificates evidencing the Sign-On Shares, which certificates will be
registered in the name of the Holder and will bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to the Sign-On
Shares.  The certificates evidencing the Sign-On Shares shall be held in custody
by the Company until the restrictions on such Sign-On Shares shall have lapsed,
and, as a condition of this Award, the Holder shall deliver a stock power, duly
endorsed in blank, relating to the Sign-on Shares.  The Sign-On Shares shall
vest and thereby become deliverable on the one-year anniversary of the Date of
Grant.  If the Holder’s employment with the Company terminates (other than under
circumstances to which Sections 4, 5 or 6 below apply) prior to the one-year
anniversary of the Date of Grant, all Sign-On Shares shall be forfeited.  The
Company shall deliver the Sign-On Shares promptly following the one-year
anniversary of the Date of Grant.

 

4.             Termination Without Cause.  If, prior to the time at which all of
the Sign-On Shares have been delivered to the Holder, the Holder’s employment is
terminated by the Company without Cause, then the Sign-On Shares shall vest and
thereby become deliverable and the Company shall deliver all such undelivered
Sign-On Shares to the Holder promptly following such termination of employment.

 

5.             Change in Control.  If after the occurrence of a Change in
Control and prior to the time at which all of the Sign-On Shares have been
delivered to the Holder, the Holder’s employment is terminated by the Company
without Cause or by the Holder for Good Reason, then the Sign-On Shares shall
vest and thereby become deliverable and the Company shall deliver all such
undelivered Sign-On Shares to the Holder promptly following such termination of
employment.

 

6.             Death or Disability.  If, prior to the time at which all of the
Sign-On Shares have been delivered to the Holder, the Holder’s employment is
terminated by the Company by reason of death or Disability of the Holder, then

the Sign-On Shares shall vest and thereby become deliverable and the Company
shall deliver all such undelivered Sign-On Shares to the Holder or his estate,
as applicable, promptly following such termination of employment.

 

--------------------------------------------------------------------------------


 

7.             Withholding.  On the date on which the Sign-On Shares are
delivered, the Holder shall be required to pay to the Company, in cash, the
amount which the Company reasonably determines to be necessary in order for the
Company to comply with applicable federal or state income tax withholding
requirements and the collection of employment taxes, provided that the Holder
may elect to offset the amount the Company reasonably determines as necessary to
comply with applicable tax requirements from the Sign-On Shares otherwise
deliverable to the Holder (valued at their Fair Market Value on the applicable
date) and a net number of Sign-On Shares shall thereafter be delivered to the
Holder.  If the Holder makes an election under Section 83(b) of the Code with
respect to the Sign-On Shares, the Holder agrees to deliver a copy of such
election to the Company concurrently with the filing of such election with the
Internal Revenue Service.  In such event, the Holder shall make arrangements
satisfactory to the Company to pay in the current year any federal, state or
local taxes required to be withheld with respect to such Sign-On Shares.  If the
Holder fails to make such payments, then any provision of this Award to the
contrary notwithstanding, the Company shall, to the extent permitted by law,
have the right to deduct from any payments of any kind otherwise due from the
Company to the Holder any federal, state or local taxes of any kind required by
law to be withheld with respect to such Sign-On Shares.

 

8.             Status of Holder With Respect to the Shares.  Subject to the
limitations and restrictions contained herein, the Holder shall have all rights
as a stockholder with respect to the Sign-On Shares, including the right to vote
and receive dividends; provided, that any amounts of cash, stock or other assets
paid or distributed by the Company with respect to the Sign-On Shares prior to
the delivery of such Sign-On Shares to the Holder shall be retained by the
Company until the Sign-On Shares vest and become deliverable hereunder, and then
will be delivered to the Holder at the same time as the vested Sign-On Shares
are delivered to the Holder; provided, further, that if the Sign-On Shares are
forfeited then the distributions with respect to such shares also will be
forfeited.

 

9.             Representations and Warranties.  As a condition to the delivery
of the Sign-On Shares, the Board may obtain such agreements or undertakings, if
any, as the Board may deem necessary or advisable to assure compliance with any
law or regulation including, but not limited to, the following:

 

(a)           a representation, warranty or agreement by the Holder to the
Company that he is acquiring the Sign-On Shares for investment and not with a
view to, or for sale in connection with, the distribution of any such Sign-On
Shares; and

 

(b)           a representation, warranty or agreement to be bound by any legends
that are, in the opinion of the Board, necessary or appropriate to comply with
the provisions of any securities law deemed by the Board to be applicable to the
issuance of the Sign-On Shares and are endorsed upon the Share certificates.

 

10.          Termination of the Award.  Except as set forth in Sections 4, 5 and
6 hereof, this Award shall automatically terminate and expire on the earlier of
(i) the date on which the Sign-On Shares have been delivered or (ii) the date of
the Holder’s Separation, and upon the date of such termination of the Award all
Sign-On Shares which have not been delivered on or prior to such date will be
permanently forfeited.

 

11.          Interpretation of the Award Provisions.  The Committee shall have
the authority to the full extent provided under the terms of the Plan to
interpret all terms of the Plan and this Award, and to otherwise supervise the
implementation of such terms.

 

12.          Governing Law.  TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE
LAW, THIS AWARD SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.

 

13.          Binding Effect.  This Award shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

14.          Amendments.  This Award may only be amended by a written document
signed by the Company and the Holder.

 

--------------------------------------------------------------------------------


 

15.          Severability.  If any provision of this Award is declared or found
to be illegal, unenforceable or void, in whole or in part, the remainder of this
Award will not be affected by such declaration or finding and each such
provision not so affected will be enforced to the fullest extent permitted by
law.

 

16.          Counterparts.  This Award may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed on its
behalf and the Holder has hereunto set his hand, all on the day and year first
above written.

 

THOMAS GROUP, INC.

 

 

By:

/s/ Michael E. McGrath

 

Michael E. McGrath, Executive Chairman

 

 

 

ACKNOWLEDGMENT

 

The Holder agrees to be bound by all the terms of this Award and the Plan.

 

 

/s/ Earle Steinberg

 

Earle Steinberg

 

--------------------------------------------------------------------------------